Interim Decision #1884

MATTER OF HANNA

In Visa Petition Proceedings
A-18187446
Decided by District Director March. 6, 1968
A ceramic engineer, who bas a baccalaureate degree in ceramic engineering,

is a qualified member of the professions within the meaning of section 101(0(32) of the Immigration and Nationality Act, as amended, and is eligible
for preference classification under section 203(a) (8) of the Act.

The petition was filed by the beneficiary for third preference classification as a member of the professions based upon his qualifications as
a ceramic engineer.
He is married, a native and citizen of the United Arab Republic,
presently residing with his spouse and two children in Cairo. In 1962,
following a five-year course, he was graduated with a baccalaureate
degree in ceramic engineering, from the College of Applied Arts,
Giza United Arab Republic; and he has completed a five-month training program in the mass production of porcelain, in Germany. He
was employed from December 1962 to February 1964 as supervisor
of production by Mostorod Ceramic and Porcelain Company, Cairo ;
and as quality controller from March 1964 to date by the Cairo Sand
Bricks and Tile Company, Cairo.
Section 203(a) (3) of the Act, as amended, relates to issuance of
immigrant visas "to qualified immigrants who are members of the
professions, or who because of their exceptional ability in the sciences
or arts will substantially benefit prospectively the national economy,
cultural interests, or welfare of the United States." The term "profession" is defined in section 101 (a) (32) of the Act as including but not
being limited to architects, engineers, lawyers, physicians, surgeons,
and teachers in elementary schools, colleges, academies, or seminaries.
The Occupational Outlook Handbook, 1966-67 edition, published by
the Bureau of Labor Statistics, United States Department of Labor
contains on page '76 a discussion of the employment of ceramic engineers. In discussing the nature, training and qualifications for this
work, the handbook includes the following statements:

798

Interim Decision #1881
Ceramic engineers develop methods for processing clay, silicates, and other
nonmetallic minerals into a wide variety of ceramic products, ranging from
glassware, cement, and bricks, to coatings and refractories for missile nose cones.
They may also design and supervise the construction of the plant and equipment

used in the manufacture of these products.
The outlook is for rapid growth in the employment of ceramic engineers through
the mid-1970's. Although ceramic engineering is a small field and the number of
openings in any one year will be small compared with those in the large branches
of engineering, the number of graduates with degrees in ceramic engineering is

also small. Thus, the opportunities for new graduates should be excellent. The
growth of programs related to nuclear energy, electronics, and apace exploration
will provide many of the opportunities for ceramic engineers.
A bachelor's degree in ceramic engineering is the generally accepted educational requirement for entrance into such engineering positions.

Section 212(a) (14) of the Immigration and Nationality Act, as
amended, provides that third preference aliens must be issued a certification by the Secretary of Labor to the effect that qualified workers
in the United States are unavailable, and that the alien's employment
would not have an adverse effect on wages and working conditions of
workers similarly employed in this country. Under 8 CFR 204.2(f)
the Secretary of Labor's determination with respect to the issuance of
the required certification is obtained before any third preference petition may be approved: The required certification was issued in the

instant case as a ceramic engineer, under Schedule C, Group II, 29
CFR, indicating that in the Department of Labor's opinion the beneficiary qualified as a professional person in the filed of ceramic
engineering.
Since a baccalaureate degree is the accepted educational requirement
for entry into the field, and in view of the above discussion, it is concluded that ceramic engineering as with other occupations in the engineering field, should be considered a professional-level occupation.
The record reflects that the beneficiary has a baccalaureate degree in
ceramic engineering, and that he has had more than 5 years of experience in that field. We, therefore, concur in the opinion of the Department of Labor concerning his qualification for classification as a professional person under section 208 (a) (8) of the Act.
ORDER: It is ordered that the petition to accord the beneficiary
third preference classification be and hereby is approved.

799

